Title: To George Washington from Robert Lewis, 1 September 1795
From: Lewis, Robert
To: Washington, George


          
            Honored Uncle,
            Mount Vernon Septr 1st 1795.
          
          I received your favor dated the 27th July, which laid in the office at Fredericksburg a fortnight or three weeks (my Mother being from home, on a visit to my Sister in Culpepper) before it came to hand.
          I have made no purchases of your Leases in consequence of the great rise in the prices of land and produce. I also thought you had limitted me to too distant a day (as the first of September which is to day) in making the purchases and should have advised you to the contrary; but it was impossible for me to anticipate the extravagant rise in Lands and all articles of consumption.
          I have deposited in the hands of my Aunt £475:10:2 and inclosed you will see the rent-roll for the last year. I will thank you after deducting the amount of the rents from the above sum you will place the balance to my credit on the Rental for 1793 sent to you at Philadelphia. I hope ere you return to the seat of Government from Mount Vernon, I shall be able to pay up all

arrearage money due from Mr Muse, as I got judgment at August Court against the Sheriff, who has kept me out of the money so long, notwithstanding the strictest vigilence and watchings of my Lawyer and self.
          I have never had one lott in the County of Berkley offered to me for less than £450, where there is 200 Acres. Smaller lots can be had in the same proportion. Fifty pounds per annum may be had for the largest lotts, and from £25 to thirty for the smaller one’s.
          By ejectments, threats &c. I shall be able to remove two or three tenants this fall. Two in Frederick, whose lotts I have bargained for conditionally with other persons, at £35:0:0 per ann:, for the term of ten years, and only wait for your approbation to ratify the agreement. The persons who have agreed to take them are both industrious farmers and always have money at command; therefore I shall never have to call more than once for the rent.
          Mrs Lewis and my cousin Harriott Washington accompanied me here. They both desire their respectfull regards may be offered. I am Your Affectionate Nephew
          
            Robt Lewis
          
        